FITZHENRY, Circuit Judge.
Appellants prosecute this appeal .to reverse the decree of the District Court in favor of appellee. Upon the hearing in the. District Court, the facts were stipulated by the respective parties and were fully set forth in the memorandum of the District Court, and the law applicable thereto was fully and accurately considered and applied. No good purpose would be served by another discussion of the facts and the law. The memorandum of District Judge Barnes is therefore approved and adopted as and for the opinion of this court.
The decree is affirmed.